January 27, 2015 Jeffrey P. Riedler Assistant Director Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: SignPath Pharma, Inc. Amendment No. 6 to Registration Statement on Form S-1 Last Filed December 24, 2014 File No. 333-198110 Dear Mr. Riedler: As counsel to SignPath Pharma, Inc., we have filed Amendment No.7 to the above registration statement to include a change in Selling Shareholders and Principal Shareholders. If you have any questions, please do not hesitate to contact the undersigned at (646) 428-3210. Very truly yours, DAVIDOFF HUTCHER & CITRON LLP By:/s/Elliot H. Lutzker Elliot H. Lutzker, Partner EHL/afb
